Citation Nr: 0002313	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Evaluation of a thoracic (dorsal) spine disability, 
currently rated 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in April 1994 
and May 1995.  By rating decision of April 1994, the RO 
denied an increased rating for lumbosacral strain and a TDIU.  
The veteran appealed and was afforded a hearing at the RO in 
April 1995.  Based on testimony received at the April 1995 RO 
hearing, a May 1995 rating decision denied service connection 
for a dorsal spine disability and for depression as secondary 
to the service-connected lumbosacral strain.  The veteran 
continued his appeal on all issues and was afforded a second 
hearing at the RO in October 1995.  By rating decision of 
April 1996, the RO granted secondary service connection for 
depression and assigned a 10 percent disability evaluation.  
The veteran did not appeal for a higher rating following the 
original award of service connection for depression and that 
issue is not before the Board for appellate consideration.  
In an April 1997 decision, the Board remanded the issues 
involving the lumbosacral spine, dorsal spine and entitlement 
to a TDIU for evidentiary development.  By rating decision of 
September 1998, the RO granted service connection for a 
dorsal spine disorder and assigned a 10 percent disability 
rating.  The veteran appealed the original award of service 
connection involving the dorsal spine, and the Board has 
framed that issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).

REMAND

In a January 1999 substantive appeal to the Board (VA Form 
9), the veteran indicated a desire to have a hearing before a 
member of the Board in Washington, D.C.  The veteran was 
scheduled for a hearing in February 2000.  In a statement 
received at the Board on January 13, 2000, the veteran 
indicated that he wanted to have a hearing before a member of 
the Board at the RO rather than in Washington, D.C., due to 
his physical health and financial concerns.

As such, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


